                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


In Re:
                                                  Case No. 19-53552
BARBARA JEAN HUNT,                                Chapter 7
                                                  Hon. Phillip J. Shefferly
               Debtor.
_______________________________/
BARBARA JEAN HUNT,
                                                  Adversary Proceeding
                      Plaintiff,                  Case No. 20-04097
v.

U.S. DEPARTMENT OF EDUCATION, and
EDUCATIONAL CREDIT MANAGEMENT
CORPORATION,

               Defendants.
_______________________________/

                              CERTIFICATE OF SERVICE


         I hereby certify that on June 8, 2020, the Plaintiff’s First Set of

Interrogatories Directed Debtor/Defendant Barbara Jean Hunt and Plaintiff’s First

Request for Production of Documents Directed to Debtor/Defendant Barbara Jean

Hunt were electronically filed with the Clerk of the Court using the ECF system,

which will send notification of such filing to all parties having




     20-04097-pjs   Doc 19    Filed 06/08/20   Entered 06/08/20 10:42:13       Page 1 of 2
entered an appearance.



Dated: June 8, 2020                          MATTHEW SCHNEIDER
                                             United States Attorney
                                             /s/John Postulka
                                             JOHN POSTULKA (P71881)
                                             Assistant U.S. Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, Michigan 48226
                                             Phone: (313) 226-9118
                                             Email: john.postulka2@usdoj.gov




  20-04097-pjs   Doc 19   Filed 06/08/20   Entered 06/08/20 10:42:13   Page 2 of 2
